Citation Nr: 0947705	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  00-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fracture of the back 
and "foot drop" disorder.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from October 1941 to February 
1944.

This matter previously came before the Board of Veterans' 
Appeals (Board) in September 2004 on appeal from March and 
July 2000 rating decisions by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which respectively denied service connection for 
fracture of the back and "foot drop,' and found that a 
December 9, 1958 rating decision denying a claim of 
entitlement to service connection for epilepsy was based on 
clear and unmistakable error (CUE).  The Board denied the CUE 
claim in a July 2001 decision, but remanded the claim for 
service connection for fracture of the back and "foot drop" 
on the basis that this claim needed further notice and/or 
development pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA).  This decision also found that the 
Veteran had raised a claim that new and material evidence had 
been submitted to reopen a claim for service connection for 
epilepsy, and referred this claim to the RO for appropriate 
action.

The Veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2004, the Court vacated the Board's July 2001 
decision and remanded the case to the Board for consideration 
of additional issues.

In September 2004, the Board noted that on appeal to the 
Court, the Veteran's counsel raised for the first time an 
issue of whether the RO's December 9, 1958 rating decision, 
which denied service connection for epilepsy, contained CUE 
on the basis of failing to apply 38 U.S.C. § 354(b).  The 
Court's April 2004 order noted that this constituted a new 
claim which required adjudication by VA prior to appellate 
court review.  See Andre v. Principi, 301 F.3d 1354, 1361-62 
(Fed. Cir. 2002).  Consequently, the Board remanded this 
issue to the RO for initial review and adjudication, but 
otherwise denied the claim of CUE with respect to the rating 
decision of December 9, 1958.  The Veteran thereafter filed a 
timely appeal of this aspect of the Board's September 2004 
decision, which was affirmed by the Court in a Memorandum 
Decision in April 2007, and later, by the Federal Circuit in 
March 2009.

While the appeal of the September 2004 decision was pending 
with the Court and Federal Circuit, the RO has accomplished 
the action requested in the Board remand of July 2001, as to 
the claim for service connection for fracture of the back and 
"foot drop."  In a May 2007 rating decision, the RO also 
adjudicated the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for epilepsy and adjudicated the remaining CUE claim based on 
the failure of the RO to apply 38 C.F.R. § 354(b).  There is 
no evidence that a timely notice of disagreement has been 
filed with respect to this rating action as to either claim; 
therefore, the Board does not currently have jurisdiction 
over these matters.  


FINDING OF FACT

Fracture of the back and "foot drop" have not been linked 
to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for fracture of the back 
and "foot drop," to include as secondary to service-
connected disability, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Subsequent to the adjudication of the claim for service 
connection in March 2000, a March 2007 letter advised the 
Veteran of the evidence necessary to substantiate his claim 
and the respective obligations of the Veteran and VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This letter also provided the Veteran with 
notice concerning the bases for assigning ratings and 
effective dates.  The claim was again denied in the May 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private medical records.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  The Veteran has also not 
indicated any intention to submit additional evidence in 
support of his claim.  Indeed, in correspondence dated in 
March 2007, his attorney noted that the grant and/or need to 
develop the claim for service connection for back fracture 
and "foot drop" was contingent on the grant of service 
connection for epilepsy, and that since service connection 
for epilepsy has not been granted, further development of the 
subject claim is therefore not warranted.  

The Board also notes that because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  See 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. 
§ 3.159(d)(3); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

As such, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Service Connection for Fracture of the 
Back and "Foot Drop"

While the RO has denied service connection for fracture of 
the back and "foot drop" as either directly related to 
service or service-connected disability, it is clear from the 
record (and as was noted by the Veteran's counsel in her 
correspondence from March 2007) that the Veteran's back and 
foot drop disabilities are solely claimed as secondary to the 
Veteran's seizure disorder.  The Veteran has stated that the 
injury that led to these disabilities occurred in 1950, after 
his separation from service.  He stated that a seizure 
occurred while he was driving a truck and resulted in an 
accident which caused severe injures.  There is no evidence 
of record showing that the Veteran's fracture of the back and 
"foot drop" had their onset during active service or are 
related to any in-service disease, event, or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  The Court has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

As discussed above, the Veteran is not service connected for 
epilepsy.  Because it has not been determined that service 
connection is warranted for epilepsy, the claim of service 
connection for fracture of the back and "foot drop" as 
secondary to service-connected disability under 38 C.F.R. § 
3.310 (2009) is not warranted.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for service connection for fracture of the back and 
"foot drop" disorder as secondary to service-connected 
disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


